NO. 07-05-0375-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                      MAY 8, 2007

                         ______________________________


        LEE Y. COCKRELL, GUARDIAN OF THE PERSON AND ESTATE OF
       ALICE B. INGRUM GRAY, AN INCAPACITATED PERSON, APPELLANT

                                           V.

   RICHARD C. DEVUYST AND LINDA DEVUYST d/b/a DEVUYST DAIRY, LARRY
     RODEN, GARY RODEN, AND RICKY RODEN d/b/a TOP O’ TEXAS DAIRY,
               AND GENE O. “BUDDY” COCKRELL, APPELLEES

                       _________________________________

              FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

              NO. 33,395; HONORABLE STEVEN R. EMMERT, JUDGE

                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Appellant’s Motion to Dismiss in which, Lee Y. Cockrell,

Guardian of the Person and Estate of Alice B. Ingrum Gray, an Incapacitated Person,

represents that pursuant to a settlement agreement, he no longer wishes to pursue this
appeal. Cockrell also represents that all disputes between the parties have been settled

and requests dismissal with prejudice.


      Without passing on the merits of the case, pursuant to Rule 42.1(a)(1) of the Texas

Rules of Appellate Procedure, we grant the motion and dismiss the appeal with prejudice.

Having dismissed the appeal at Cockrell’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                               Patrick A. Pirtle
                                                   Justice




                                           2